DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-5, 7-15, 17-19, & 21-23 of U.S. Application No. 16/843144 filed on 12/22/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed12/22/2021. Claims 1-4, 9, 11-14, & 19 are presently amended. Claims 6, 16, & 20 are cancelled and Claims 21-23 are newly added. Claims 1-5, 7-15, 17-19, & 21-23 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous claim objections: the amendments to the claims overcome the previous claim objection(s). Therefore, the previous claim objection(s) is/are withdrawn.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any US 2021/0065556A1 (“AIJAZ”), in view of US 2021/0134159A1 (“CAO”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 11-15, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0041893A1 (“Matsumoto”), in view of US 2020/0027355A1 (“Sujan”), in view of US 2021/0065556A1 (“AIJAZ”), in view of US 2021/0134159A1 (“CAO”).
As per claim 1 Matsumoto discloses
A system in a vehicle comprising: 
one or more sensors configured to capture data (see at least Matsumoto, para. [0054]: Each vehicle 3 includes an HMI 31, a vehicle sensor 32, a position acquisition device 33, an external environment recognizing device 34, a communication device 35, a traffic signal information receiver 36, and a control device 37.); 
one or more processors (see at least Matsumoto, para. [0061]: The control device 37 is an electronic control unit (ECU) constituted of a computer including a CPU, a ROM, a RAM, etc.); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (see at least Matsumoto, para. [0061]: The control device 37 is an electronic control unit (ECU) constituted of a computer including a CPU, a ROM, a RAM, etc.): 
capturing, using the one or more sensors, current data associated with the vehicle (see at least Matsumoto, para. [0056-0058]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... The vehicle sensor 32 is a sensor for detecting the driving state of the own vehicle 3. The vehicle sensor 32 includes a vehicle speed sensor configured to detect the speed of the own vehicle 3, the acceleration sensor configured to detect an acceleration of the own vehicle 3, and an angular velocity sensor configured to detect the angular velocity of the own vehicle 3 around each of three axes.); 
(see at least Matsumoto, para. [0053-0054]: The vehicle management server 6 is connected with a route search server 19 via a network 18 such as the Internet. The route search server 19 stores map information and is configured to calculate multiple travel routes connecting between given points. In the present embodiment, the route search server 19 can output road information corresponding to each travel route, such as the road width and the number of lanes of the road 11, for example. & para. [0057]: The external environment recognizing device 34 is a device for acquiring surroundings information of the own vehicle 3 to recognize the surroundings of the own vehicle 3 and includes an external camera. The external camera is capable of capturing images an object present in front of the own vehicle 3 such as the vehicle 3 located immediately ahead of the own vehicle 3 (hereinafter referred to as the preceding vehicle), for example.); 
navigating the vehicle in accordance with the planned route (see at least Matsumoto, para. [0062]: In the leading vehicle process, the control device 37 acquires, from the vehicle management server 6, driving information including information necessary for the worker to drive the leading vehicle 3L. The driving information includes the IDs of the all vehicles 3 to be delivered and route information. The route information includes the delivery route to be traveled by the vehicles 3 and the number of lanes of the road(s) 11 constituting the route.); 
detecting an instant position of the vehicle while navigating the vehicle (see at least Matsumoto, para. [0056]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... & para. [0063]: The formation information includes at least information indicating each formation of the platoon and the positions of the following vehicles 3F in each formation.); and 
(see at least Matsumoto, para. [0067]: When the platoon forming process and the vehicle following start signal is received from the control device 37 of the leading vehicle 3L, the control device 37 of each following vehicle 3F performs the vehicle following process. In the vehicle following process, the control device 37 of each following vehicle 3F controls the own vehicle 3 to follow the leading vehicle 3L. In the present embodiment, the control device 37 of each following vehicle 3F communicates with the control device 37 of the leading vehicle 3L and causes the own vehicle 3 to follow the leading vehicle 3L according to the driving state of the leading vehicle 3L.).
However Matsumoto does not explicitly disclose
determining, based on the captured current data, whether the another vehicle becomes inoperational; and
in response to determining that the another vehicle becomes inoperational;  
selecting a backup vehicle to join the fleet to replace the another vehicle, wherein the backup vehicle comprises features suitable for the planned route; and
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle.
Sujan teaches
determining, based on the captured current data, whether the another vehicle becomes inoperational (see at least Sujan, para. [0030]: First, the platoon control system 52 identifies and communicates in real time the dynamic capabilities of each vehicle 24a-d and continually monitors the dynamic capabilities for changes. Dynamic capabilities include, but are not limited to, vehicle mass, power capability, powertrain/vehicle losses (e.g., drag, rolling resistance, inefficiencies), state of accessories, braking capability, impact of environment conditions (e.g., rain, snow, wind), sensing capability (e.g., vehicle speed, acceleration, eHorizon, GPS). & para. [0063-0064]: In some embodiments, the methods 136 and 208 focus on powertrain and vehicle state sensing related failures in a platooning system of heavy duty trucks on-highway. Significant to vehicle and or vehicle to infrastructure information exchange needs to occur at data rates sufficiently fast to manage failure events at platooning speeds and distances. Concepts of the methods 136 and 208 may be extended to not only failures of the powertrain, but also to other issues such as: introduction of foreign vehicle into platooning train; sudden onset of adverse conditions detected by some vehicles and not others (e.g., animal crossings, weather conditions, strong wind gusts, ice on road, on road constructions, emergency vehicle appearance); and planning the exit of one of the vehicles in the platoon by moving it to the back of the platoon train order in such a way to minimize the fuel consumption due to the disruption of the platoon (e.g., done sufficiently ahead of the exit and planned while making use of road terrain and traffic conditions and establishing a low capability measure for the exiting vehicle).); and
coordinating a movement of a backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Sujan, para. [0078]: The lost leader fourth step 284 is shown in FIG. 15 and includes determining that the deserter 246 has left from the leader position. At step 418, if the updated platoon 262 determines that the new leader is the largest or has the highest score or rank of the remaining vehicles, then the platoon rank order is maintained. At step 422, the platoon control system 52 determines that the  current platoon rank order is not ideal and the method 136 is used to determine a new platoon rank order. At step 426, the vehicles of the updated platoon 262, including the new leader, break away when conditions allow (e.g., open lanes). At step 430, the new leader accelerates into the lead position, or the remaining vehicles decelerate to fall behind the new leader. At step 434, each vehicle in the updated platoon 262 adjusts speed to achieve the updated final separation distances, and the updated platoon 262 continues down the roadway 254.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on the captured current data, whether the another vehicle becomes inoperational, and coordinating a movement of a backup vehicle with the vehicle based on the detected instant position of the vehicle of Sujan in order to provide a fuel efficiency advantage (see at least Sujan, para. [0068]).
Aijaz teaches
determining, based on current data, whether the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);
in response to determining that the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);  
(see at least Aijaz, para. [0082]:  the leader robot can also advertise an emergence request to recruit a new follower robot to replace the failed robot in the current or a different formation. The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.);
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Aijaz, para. [0061-0062]: In one embodiment, the mapping procedure is performed by the leader robot based on the feedback from the follower robots. Leader robot broadcasts the geometry matrix (such as the matrix (1) above) to be adopted by the robots to the follower robots. This broadcast excludes details of the positions to be adopted by specific individual robots. The leader robot finds the best position for each robot in terms of minimal distance, or minimal energy consumption (for task completion) or minimum cost jointly determined by distance and energy consumption (for task completion). The leader robot creates and broadcasts an allocation matrix, which indicates robot-to-position mapping information as shown below where the second row indicates the robot. & para. [0082]:  The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on the captured current data, whether the another vehicle becomes inoperational; and in response to determining that the another vehicle becomes inoperational, selecting a backup vehicle to join the fleet to replace the another vehicle, and coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the 
Cao teaches
selecting a backup vehicle to join the fleet (see at least CAO, para. [0041]:  Referring again to FIG. 1A, in certain aspects, a first device (e.g., such as UE 104) may comprise a private platoon component 198 configured to announce an existence of a platooning group to other UE s via a first message. The first device may be a vehicle or a device for use in connection with a vehicle. The first device may be a head of the platooning group for which the existence/presence is announced. A second UE (e.g., another UE 104 which may be a vehicle or a device installed in a vehicle) may comprise a private platoon component 199 configured to receive the first message and become aware of the existence of the group, and may decide whether to join the platooning group.), 
wherein the backup vehicle comprises features suitable for the planned route (see at least CAO, para. [0093]: Next at 814, the first UE may determine whether to allow or deny the second UE to join the platooning group based on the received second message. Group component 1014 of apparatus 1002 may determine whether to allow or deny the second UE to join. For example, based on the content of the second message and other factors (e.g., number of existing members, direction of the group, speed of the group, traveling route etc.) the first UE may determine whether the second UE should be admitted to the private platooning group. For example, the second message from the second UE may indicate a speed, direction, acceleration, traveling route etc., of the second UE and the first UE may determine whether it may be feasible (e.g., based on comparison of parameters and/or information) to allow the second UE to join the group considering group's speed, direction, acceleration/braking intentions, traveling route etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of selecting a backup vehicle to join the fleet, wherein the backup vehicle comprises features suitable for the planned route of CAO in order for the distances between vehicles to be reduced, and that overall fuel consumption may be lowered (and thus fuel efficiency may be improved), and that the number of needed drivers may be reduced. In addition, an overall user experience may be improved with a sense of traveling in a group and being connected with others. (see at least CAO, para. [0057]).

As per claim 2 Matsumoto discloses
 	wherein the coordinating a movement of another vehicle in the fleet comprises directing the another vehicle to maintain a same distance from the vehicle and maintain a same velocity as a velocity of the vehicle (see at least Matsumoto, para. [0069]: The control device 37 controls the own vehicle 3 according to the signal received by the vehicle-to-vehicle communication device 35A and the position of the preceding vehicle to cause the own vehicle 3 to travel such that the inter-vehicle distance between the own vehicle 3 and the preceding vehicle is maintained. & para. [0113]: FIG. 6A and FIG. 6C, the control device 37 of the following vehicle 3F preferably controls the own vehicle 3 such that the target speed, the target acceleration, and the target angular velocity become substantially equal to the speed, the acceleration, and the angular velocity of the leading vehicle 3L the delay time T ago.).

As per claim 3 Matsumoto discloses
wherein the coordinating a movement of the another vehicle in the fleet comprises: 
determining a formation of the fleet comprising the vehicle and the another vehicle (see at least Matsumoto, para. [0066]: In the platoon forming process, the control device 37 of each following vehicle 3F acquires, from the vehicle management server 6, the identification number of the leading vehicle 3L, the formation of the platoon at the time of start of the vehicle following, and the position of the own vehicle 3 in the platoon at the time of start of the vehicle following.); and 
commanding the another vehicle to maintain a position relative to the vehicle based on the determined formation of the fleet (see at least Matsumoto, para. [0069]: The control device 37 controls the own vehicle 3 according to the signal received by the vehicle-to-vehicle communication device 35A and the position of the preceding vehicle to cause the own vehicle 3 to travel such that the inter-vehicle distance between the own vehicle 3 and the preceding vehicle is maintained.).

As per claim 4 Matsumoto discloses
wherein the capturing the current data comprises capturing current data of a road condition (see at least Matsumoto, para. [0093]: Here, “immediately before the intersection 10” indicates a point whose distance from the intersection 10, which is located ahead of the leading vehicle 3L along the travel route, is equal to or smaller than a prescribed value. The prescribed value may be about 10 m, for example, and may be varied depending on the speed of the leading vehicle 3L. At this time, the control device 37 of the leading vehicle 3L preferably determines whether the all vehicles 3 of the platoon can pass the intersection 10 based on the signal from the traffic signal information receiver 36, the positions of the following vehicles 3F acquired via inter-vehicle communication, and the speed of the own vehicle 3 acquired by the vehicle sensor 32.), and 
wherein the coordinating a movement of the another vehicle in the fleet comprises: in response to detecting that the road condition prevents a continued deployment of the determined formation, controlling the fleet to adjust the formation to a new formation compatible with the road condition (see at least Matsumoto, para. [0093]: If it is determined that the all vehicles 3 cannot pass the intersection 10, the control device 37 of the leading vehicle 3L determines whether the all vehicle 3 of the platoon can pass the intersection 10 by changing the formation of the platoon to the formation set by the vehicle management server 6. If the control device 37 of the leading vehicle 3L determines that the all vehicles 3 can pass the intersection 10 by changing the formation of the platoon, the HMI 31 of the leading vehicle 3L is caused to display the formation change button.).

As per claim 5 Matsumoto discloses
wherein the road condition comprises a distribution of traffic, a change in the distribution of traffic, or an accident (see at least Matsumoto, para. [0093]: Here, “immediately before the intersection 10” indicates a point whose distance from the intersection 10, which is located ahead of the leading vehicle 3L along the travel route, is equal to or smaller than a prescribed value. The prescribed value may be about 10 m, for example, and may be varied depending on the speed of the leading vehicle 3L. At this time, the control device 37 of the leading vehicle 3L preferably determines whether the all vehicles 3 of the platoon can pass the intersection 10 based on the signal from the traffic signal information receiver 36, the positions of the following vehicles 3F acquired via inter-vehicle communication, and the speed of the own vehicle 3 acquired by the vehicle sensor 32.).

As per claim 11 Matsumoto discloses
A method implemented by a computing system including one or more processors and storage media storing machine-readable instructions, wherein the method is performed using the one or more processors, the method comprising (see at least Matsumoto, para. [0054]: Each vehicle 3 includes an HMI 31, a vehicle sensor 32, a position acquisition device 33, an external environment recognizing device 34, a communication device 35, a traffic signal information receiver 36, and a control device 37. & para. [0061]: The control device 37 is an electronic control unit (ECU) constituted of a computer including a CPU, a ROM, a RAM, etc.): 
capturing, using the one or more sensors, current data associated with the vehicle (see at least Matsumoto, para. [0056-0058]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... The vehicle sensor 32 is a sensor for detecting the driving state of the own vehicle 3. The vehicle sensor 32 includes a vehicle speed sensor configured to detect the speed of the own vehicle 3, the acceleration sensor configured to detect an acceleration of the own vehicle 3, and an angular velocity sensor configured to detect the angular velocity of the own vehicle 3 around each of three axes.); 
planning a route of the vehicle based on the captured current data (see at least Matsumoto, para. [0053-0054]: The vehicle management server 6 is connected with a route search server 19 via a network 18 such as the Internet. The route search server 19 stores map information and is configured to calculate multiple travel routes connecting between given points. In the present embodiment, the route search server 19 can output road information corresponding to each travel route, such as the road width and the number of lanes of the road 11, for example. & para. [0057]: The external environment recognizing device 34 is a device for acquiring surroundings information of the own vehicle 3 to recognize the surroundings of the own vehicle 3 and includes an external camera. The external camera is capable of capturing images an object present in front of the own vehicle 3 such as the vehicle 3 located immediately ahead of the own vehicle 3 (hereinafter referred to as the preceding vehicle), for example.); 
navigating the vehicle in accordance with the planned route (see at least Matsumoto, para. [0062]: In the leading vehicle process, the control device 37 acquires, from the vehicle management server 6, driving information including information necessary for the worker to drive the leading vehicle 3L. The driving information includes the IDs of the all vehicles 3 to be delivered and route information. The route information includes the delivery route to be traveled by the vehicles 3 and the number of lanes of the road(s) 11 constituting the route.); 
detecting an instant position of the vehicle while navigating the vehicle (see at least Matsumoto, para. [0056]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... & para. [0063]: The formation information includes at least information indicating each formation of the platoon and the positions of the following vehicles 3F in each formation.); and 
coordinating a movement of another vehicle with the vehicle based on the detected instant position of the vehicle (see at least Matsumoto, para. [0067]: When the platoon forming process and the vehicle following start signal is received from the control device 37 of the leading vehicle 3L, the control device 37 of each following vehicle 3F performs the vehicle following process. In the vehicle following process, the control device 37 of each following vehicle 3F controls the own vehicle 3 to follow the leading vehicle 3L. In the present embodiment, the control device 37 of each following vehicle 3F communicates with the control device 37 of the leading vehicle 3L and causes the own vehicle 3 to follow the leading vehicle 3L according to the driving state of the leading vehicle 3L.).
However Matsumoto does not explicitly disclose
determining, based on the captured current data, whether the another vehicle becomes inoperational; and
in response to determining that the another vehicle becomes inoperational;  
selecting a backup vehicle to join the fleet to replace the another vehicle, wherein the backup vehicle comprises features suitable for the planned route; and
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle.
Sujan teaches
determining, based on the captured current data, whether the another vehicle becomes inoperational (see at least Sujan, para. [0030]: First, the platoon control system 52 identifies and communicates in real time the dynamic capabilities of each vehicle 24a-d and continually monitors the dynamic capabilities for changes. Dynamic capabilities include, but are not limited to, vehicle mass, power capability, powertrain/vehicle losses (e.g., drag, rolling resistance, inefficiencies), state of accessories, braking capability, impact of environment conditions (e.g., rain, snow, wind), sensing capability (e.g., vehicle speed, acceleration, eHorizon, GPS). & para. [0063-0064]: In some embodiments, the methods 136 and 208 focus on powertrain and vehicle state sensing related failures in a platooning system of heavy duty trucks on-highway. Significant to vehicle and or vehicle to infrastructure information exchange needs to occur at data rates sufficiently fast to manage failure events at platooning speeds and distances. Concepts of the methods 136 and 208 may be extended to not only failures of the powertrain, but also to other issues such as: introduction of foreign vehicle into platooning train; sudden onset of adverse conditions detected by some vehicles and not others (e.g., animal crossings, weather conditions, strong wind gusts, ice on road, on road constructions, emergency vehicle appearance); and planning the exit of one of the vehicles in the platoon by moving it to the back of the platoon train order in such a way to minimize the fuel consumption due to the disruption of the platoon (e.g., done sufficiently ahead of the exit and planned while making use of road terrain and traffic conditions and establishing a low capability measure for the exiting vehicle).); and
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Sujan, para. [0078]: The lost leader fourth step 284 is shown in FIG. 15 and includes determining that the deserter 246 has left from the leader position. At step 418, if the updated platoon 262 determines that the new leader is the largest or has the highest score or rank of the remaining vehicles, then the platoon rank order is maintained. At step 422, the platoon control system 52 determines that the  current platoon rank order is not ideal and the method 136 is used to determine a new platoon rank order. At step 426, the vehicles of the updated platoon 262, including the new leader, break away when conditions allow (e.g., open lanes). At step 430, the new leader accelerates into the lead position, or the remaining vehicles decelerate to fall behind the new leader. At step 434, each vehicle in the updated platoon 262 adjusts speed to achieve the updated final separation distances, and the updated platoon 262 continues down the roadway 254.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on the captured current data, whether the another vehicle becomes inoperational, and coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle of Sujan in order to provide a fuel efficiency advantage (see at least Sujan, para. [0068]).
Aijaz teaches
determining, based on current data, whether the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);
in response to determining that the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);  
selecting a backup vehicle to join the fleet to replace the another vehicle (see at least Aijaz, para. [0082]:  the leader robot can also advertise an emergence request to recruit a new follower robot to replace the failed robot in the current or a different formation. The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.);
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Aijaz, para. [0061-0062]: In one embodiment, the mapping procedure is performed by the leader robot based on the feedback from the follower robots. Leader robot broadcasts the geometry matrix (such as the matrix (1) above) to be adopted by the robots to the follower robots. This broadcast excludes details of the positions to be adopted by specific individual robots. The leader robot finds the best position for each robot in terms of minimal distance, or minimal energy consumption (for task completion) or minimum cost jointly determined by distance and energy consumption (for task completion). The leader robot creates and broadcasts an allocation matrix, which indicates robot-to-position mapping information as shown below where the second row indicates the robot. & para. [0082]:  The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on current data, whether the another vehicle becomes inoperational; and in response to determining that the another vehicle becomes inoperational, selecting a backup vehicle to join the fleet to replace the another vehicle, and coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle of Aijaz in order to improve efficiency and performance of industrial operations (see at least Aijaz, para. [0003]).
Cao teaches
(see at least CAO, para. [0041]:  Referring again to FIG. 1A, in certain aspects, a first device (e.g., such as UE 104) may comprise a private platoon component 198 configured to announce an existence of a platooning group to other UE s via a first message. The first device may be a vehicle or a device for use in connection with a vehicle. The first device may be a head of the platooning group for which the existence/presence is announced. A second UE (e.g., another UE 104 which may be a vehicle or a device installed in a vehicle) may comprise a private platoon component 199 configured to receive the first message and become aware of the existence of the group, and may decide whether to join the platooning group.), 
wherein the backup vehicle comprises features suitable for the planned route (see at least CAO, para. [0093]: Next at 814, the first UE may determine whether to allow or deny the second UE to join the platooning group based on the received second message. Group component 1014 of apparatus 1002 may determine whether to allow or deny the second UE to join. For example, based on the content of the second message and other factors (e.g., number of existing members, direction of the group, speed of the group, traveling route etc.) the first UE may determine whether the second UE should be admitted to the private platooning group. For example, the second message from the second UE may indicate a speed, direction, acceleration, traveling route etc., of the second UE and the first UE may determine whether it may be feasible (e.g., based on comparison of parameters and/or information) to allow the second UE to join the group considering group's speed, direction, acceleration/braking intentions, traveling route etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of 

As per claim 12 Matsumoto discloses
 	wherein the coordinating a movement of the another vehicle in the fleet comprises directing the another vehicle to maintain a same distance from the vehicle and maintain a same velocity as a velocity of the vehicle (see at least Matsumoto, para. [0069]: The control device 37 controls the own vehicle 3 according to the signal received by the vehicle-to-vehicle communication device 35A and the position of the preceding vehicle to cause the own vehicle 3 to travel such that the inter-vehicle distance between the own vehicle 3 and the preceding vehicle is maintained. & para. [0113]: FIG. 6A and FIG. 6C, the control device 37 of the following vehicle 3F preferably controls the own vehicle 3 such that the target speed, the target acceleration, and the target angular velocity become substantially equal to the speed, the acceleration, and the angular velocity of the leading vehicle 3L the delay time T ago.).

As per claim 13 Matsumoto discloses
wherein the coordinating a movement of the another vehicle in the fleet comprises: 
determining a formation of the fleet comprising the vehicle and the another vehicle (see at least Matsumoto, para. [0066]: In the platoon forming process, the control device 37 of each following vehicle 3F acquires, from the vehicle management server 6, the identification number of the leading vehicle 3L, the formation of the platoon at the time of start of the vehicle following, and the position of the own vehicle 3 in the platoon at the time of start of the vehicle following.); and 
commanding the another vehicle to maintain a position relative to the vehicle based on the determined formation of the fleet (see at least Matsumoto, para. [0069]: The control device 37 controls the own vehicle 3 according to the signal received by the vehicle-to-vehicle communication device 35A and the position of the preceding vehicle to cause the own vehicle 3 to travel such that the inter-vehicle distance between the own vehicle 3 and the preceding vehicle is maintained.).

As per claim 14 Matsumoto discloses
wherein the capturing the current data comprises capturing current data of a road condition and wherein the coordinating a movement of the another vehicle fleet comprises: (see at least Matsumoto, para. [0093]: Here, “immediately before the intersection 10” indicates a point whose distance from the intersection 10, which is located ahead of the leading vehicle 3L along the travel route, is equal to or smaller than a prescribed value. The prescribed value may be about 10 m, for example, and may be varied depending on the speed of the leading vehicle 3L. At this time, the control device 37 of the leading vehicle 3L preferably determines whether the all vehicles 3 of the platoon can pass the intersection 10 based on the signal from the traffic signal information receiver 36, the positions of the following vehicles 3F acquired via inter-vehicle communication, and the speed of the own vehicle 3 acquired by the vehicle sensor 32.), and 
(see at least Matsumoto, para. [0093]: If it is determined that the all vehicles 3 cannot pass the intersection 10, the control device 37 of the leading vehicle 3L determines whether the all vehicle 3 of the platoon can pass the intersection 10 by changing the formation of the platoon to the formation set by the vehicle management server 6. If the control device 37 of the leading vehicle 3L determines that the all vehicles 3 can pass the intersection 10 by changing the formation of the platoon, the HMI 31 of the leading vehicle 3L is caused to display the formation change button.).

As per claim 15 Matsumoto discloses
wherein the road condition comprises a distribution of traffic, a change in the distribution of traffic, or an accident (see at least Matsumoto, para. [0093]: Here, “immediately before the intersection 10” indicates a point whose distance from the intersection 10, which is located ahead of the leading vehicle 3L along the travel route, is equal to or smaller than a prescribed value. The prescribed value may be about 10 m, for example, and may be varied depending on the speed of the leading vehicle 3L. At this time, the control device 37 of the leading vehicle 3L preferably determines whether the all vehicles 3 of the platoon can pass the intersection 10 based on the signal from the traffic signal information receiver 36, the positions of the following vehicles 3F acquired via inter-vehicle communication, and the speed of the own vehicle 3 acquired by the vehicle sensor 32.).

As per claim 22 Matsumoto discloses
(see at least Matsumoto, para. [0053-0054]: The vehicle management server 6 is connected with a route search server 19 via a network 18 such as the Internet. The route search server 19 stores map information and is configured to calculate multiple travel routes connecting between given points. In the present embodiment, the route search server 19 can output road information corresponding to each travel route, such as the road width and the number of lanes of the road 11, for example. & para. [0057]: The external environment recognizing device 34 is a device for acquiring surroundings information of the own vehicle 3 to recognize the surroundings of the own vehicle 3 and includes an external camera. The external camera is capable of capturing images an object present in front of the own vehicle 3 such as the vehicle 3 located immediately ahead of the own vehicle 3 (hereinafter referred to as the preceding vehicle), for example.); and
deploying the another vehicle to a different location in the region from a location of the vehicle, wherein the another vehicle maintains a position relative to the vehicle (see at least Matsumoto, para. [0074]: As shown in FIGS. 4A and 4B, in the single-row to multi-row formation change process, firstly, the second to Nth vehicles 3 from the front (namely, the first to (N-1)st following vehicles 3F) are moved to respective lanes that are different from the traveling lane of the first vehicle 3 from the front (the leading vehicle 3L) and that are different from each other. As shown in FIGS. 4B, the (N+1)st vehicle 3 from the front is kept at the same lane as the traveling lane of the leading vehicle 3L. Then, as shown in FIGS. 4B and 4C, the (N+2)nd to 2N-th vehicles 3 from the front are moved to the lanes same as the traveling lanes of the second to N-th vehicles 3 from the front, respectively. Such moving of the vehicles 3 (following vehicles 3F) is repeated until all the vehicles 3 in the platoon are moved to (or stay at) the lanes designated for the respective vehicles 3. Thereby, as shown in FIG. 4C, the vehicles 3 forming the platoon are distributed to the respective lanes as evenly as possible. Thereafter, as shown in FIG. 4D, the control device 37 of each following vehicle 3F increases the speed of the own vehicle 3 to reduce the inter-vehicle distance to the preceding vehicle.).

As per claim 23 Matsumoto discloses
A non-transitory computer medium comprising instructions that, when executed, cause one or more processors to perform (see at least Matsumoto, para. [0054]: Each vehicle 3 includes an HMI 31, a vehicle sensor 32, a position acquisition device 33, an external environment recognizing device 34, a communication device 35, a traffic signal information receiver 36, and a control device 37. & para. [0061]: The control device 37 is an electronic control unit (ECU) constituted of a computer including a CPU, a ROM, a RAM, etc.): 
capturing, using the one or more sensors, current data associated with the vehicle (see at least Matsumoto, para. [0056-0058]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... The vehicle sensor 32 is a sensor for detecting the driving state of the own vehicle 3. The vehicle sensor 32 includes a vehicle speed sensor configured to detect the speed of the own vehicle 3, the acceleration sensor configured to detect an acceleration of the own vehicle 3, and an angular velocity sensor configured to detect the angular velocity of the own vehicle 3 around each of three axes.); 
planning a route of the vehicle based on the captured current data (see at least Matsumoto, para. [0053-0054]: The vehicle management server 6 is connected with a route search server 19 via a network 18 such as the Internet. The route search server 19 stores map information and is configured to calculate multiple travel routes connecting between given points. In the present embodiment, the route search server 19 can output road information corresponding to each travel route, such as the road width and the number of lanes of the road 11, for example. & para. [0057]: The external environment recognizing device 34 is a device for acquiring surroundings information of the own vehicle 3 to recognize the surroundings of the own vehicle 3 and includes an external camera. The external camera is capable of capturing images an object present in front of the own vehicle 3 such as the vehicle 3 located immediately ahead of the own vehicle 3 (hereinafter referred to as the preceding vehicle), for example.); 
navigating the vehicle in accordance with the planned route (see at least Matsumoto, para. [0062]: In the leading vehicle process, the control device 37 acquires, from the vehicle management server 6, driving information including information necessary for the worker to drive the leading vehicle 3L. The driving information includes the IDs of the all vehicles 3 to be delivered and route information. The route information includes the delivery route to be traveled by the vehicles 3 and the number of lanes of the road(s) 11 constituting the route.); 
detecting an instant position of the vehicle while navigating the vehicle (see at least Matsumoto, para. [0056]: The position acquisition device 33 is a device for detecting the current position (absolute coordinate value represented by a longitude and a latitude) of the vehicle 3 on which the device is mounted... & para. [0063]: The formation information includes at least information indicating each formation of the platoon and the positions of the following vehicles 3F in each formation.); and 
coordinating a movement of another vehicle with the vehicle based on the detected instant position of the vehicle (see at least Matsumoto, para. [0067]: When the platoon forming process and the vehicle following start signal is received from the control device 37 of the leading vehicle 3L, the control device 37 of each following vehicle 3F performs the vehicle following process. In the vehicle following process, the control device 37 of each following vehicle 3F controls the own vehicle 3 to follow the leading vehicle 3L. In the present embodiment, the control device 37 of each following vehicle 3F communicates with the control device 37 of the leading vehicle 3L and causes the own vehicle 3 to follow the leading vehicle 3L according to the driving state of the leading vehicle 3L.).
However Matsumoto does not explicitly disclose
determining, based on the captured current data, whether the another vehicle becomes inoperational; and
in response to determining that the another vehicle becomes inoperational;  
selecting a backup vehicle to join the fleet to replace the another vehicle, wherein the backup vehicle comprises features suitable for the planned route; and
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle.
Sujan teaches
determining, based on the captured current data, whether the another vehicle becomes inoperational (see at least Sujan, para. [0030]: First, the platoon control system 52 identifies and communicates in real time the dynamic capabilities of each vehicle 24a-d and continually monitors the dynamic capabilities for changes. Dynamic capabilities include, but are not limited to, vehicle mass, power capability, powertrain/vehicle losses (e.g., drag, rolling resistance, inefficiencies), state of accessories, braking capability, impact of environment conditions (e.g., rain, snow, wind), sensing capability (e.g., vehicle speed, acceleration, eHorizon, GPS). & para. [0063-0064]: In some embodiments, the methods 136 and 208 focus on powertrain and vehicle state sensing related failures in a platooning system of heavy duty trucks on-highway. Significant to vehicle and or vehicle to infrastructure information exchange needs to occur at data rates sufficiently fast to manage failure events at platooning speeds and distances. Concepts of the methods 136 and 208 may be extended to not only failures of the powertrain, but also to other issues such as: introduction of foreign vehicle into platooning train; sudden onset of adverse conditions detected by some vehicles and not others (e.g., animal crossings, weather conditions, strong wind gusts, ice on road, on road constructions, emergency vehicle appearance); and planning the exit of one of the vehicles in the platoon by moving it to the back of the platoon train order in such a way to minimize the fuel consumption due to the disruption of the platoon (e.g., done sufficiently ahead of the exit and planned while making use of road terrain and traffic conditions and establishing a low capability measure for the exiting vehicle).); and
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Sujan, para. [0078]: The lost leader fourth step 284 is shown in FIG. 15 and includes determining that the deserter 246 has left from the leader position. At step 418, if the updated platoon 262 determines that the new leader is the largest or has the highest score or rank of the remaining vehicles, then the platoon rank order is maintained. At step 422, the platoon control system 52 determines that the  current platoon rank order is not ideal and the method 136 is used to determine a new platoon rank order. At step 426, the vehicles of the updated platoon 262, including the new leader, break away when conditions allow (e.g., open lanes). At step 430, the new leader accelerates into the lead position, or the remaining vehicles decelerate to fall behind the new leader. At step 434, each vehicle in the updated platoon 262 adjusts speed to achieve the updated final separation distances, and the updated platoon 262 continues down the roadway 254.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on the captured current data, whether the another vehicle becomes inoperational, and coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle of Sujan in order to provide a fuel efficiency advantage (see at least Sujan, para. [0068]).
Aijaz teaches
determining, based on current data, whether the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);
in response to determining that the another vehicle becomes inoperational (see at least Aijaz, para. [0082]: It is possible that a robot fails during collective transport. In one embodiment, this could be any of the follower robots. All robots are configured to send a warning signal (instead of a K_ALIVE message) to the leader robot if it detects an issue that may lead to a failure during collective transport. Upon receipt of the warning message the leader robot broadcasts an E_STOP message to all followers.);  
selecting a backup vehicle to join the fleet to replace the another vehicle (see at least Aijaz, para. [0082]:  the leader robot can also advertise an emergence request to recruit a new follower robot to replace the failed robot in the current or a different formation. The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.);
coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle (see at least Aijaz, para. [0061-0062]: In one embodiment, the mapping procedure is performed by the leader robot based on the feedback from the follower robots. Leader robot broadcasts the geometry matrix (such as the matrix (1) above) to be adopted by the robots to the follower robots. This broadcast excludes details of the positions to be adopted by specific individual robots. The leader robot finds the best position for each robot in terms of minimal distance, or minimal energy consumption (for task completion) or minimum cost jointly determined by distance and energy consumption (for task completion). The leader robot creates and broadcasts an allocation matrix, which indicates robot-to-position mapping information as shown below where the second row indicates the robot. & para. [0082]:  The request for new follower contains position information for the new robot, the reference robot(s) and the desired distance and orientation information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on the current data, whether the another vehicle becomes inoperational; and in response to determining that the another vehicle becomes inoperational, selecting a backup vehicle to join the fleet to replace the another vehicle, and coordinating a movement of the backup vehicle with the vehicle based on the detected instant position of the vehicle of Aijaz in order to improve efficiency and performance of industrial operations (see at least Aijaz, para. [0003]).
Cao teaches
(see at least CAO, para. [0041]:  Referring again to FIG. 1A, in certain aspects, a first device (e.g., such as UE 104) may comprise a private platoon component 198 configured to announce an existence of a platooning group to other UE s via a first message. The first device may be a vehicle or a device for use in connection with a vehicle. The first device may be a head of the platooning group for which the existence/presence is announced. A second UE (e.g., another UE 104 which may be a vehicle or a device installed in a vehicle) may comprise a private platoon component 199 configured to receive the first message and become aware of the existence of the group, and may decide whether to join the platooning group.), 
wherein the backup vehicle comprises features suitable for the planned route (see at least CAO, para. [0093]: Next at 814, the first UE may determine whether to allow or deny the second UE to join the platooning group based on the received second message. Group component 1014 of apparatus 1002 may determine whether to allow or deny the second UE to join. For example, based on the content of the second message and other factors (e.g., number of existing members, direction of the group, speed of the group, traveling route etc.) the first UE may determine whether the second UE should be admitted to the private platooning group. For example, the second message from the second UE may indicate a speed, direction, acceleration, traveling route etc., of the second UE and the first UE may determine whether it may be feasible (e.g., based on comparison of parameters and/or information) to allow the second UE to join the group considering group's speed, direction, acceleration/braking intentions, traveling route etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of .

Claims 7-8, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Sujan, in view of Aijaz, in view of CAO, further in view of US 2019/0044728A1 (“Karmoose”).
As per claim 7 Matsumoto does not explicitly disclose
wherein the instructions further cause the system to perform: 
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from a third vehicle that coordinates another fleet of vehicles.
Karmoose teaches
wherein the instructions further cause the system to perform: 
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the (see at least Karmoose, para. [0074]: The platoon logic circuitry 1018 may implement a Member Manager 1448 task to, e.g., change the size of the platoon 1100 if road conditions or traffic conditions raise safety concerns about maintaining the current platoon size. For example, if the platoon 1100 is split by the change of one or more traffic lights, the platoon logic circuitry 1018 may determine to split the platoon 1100 or disband the platoon.); and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from a third vehicle that coordinates another fleet of vehicles (see at least Karmoose, para. [0069]: The platoon logic circuitry of the leader of the second platoon may receive a Merge Platoons 1432 task from the leader vehicle 1010 and may execute or attempt to execute the merger. The platoon logic circuitry of leader of the second platoon may act thereafter as a sub-leader of the leader vehicle 1010 or may transmit a new leader designation to the follower vehicles in the second platoon. If the platoon logic circuitry of the leader of the second platoon is able to merge the platoons, the platoon logic circuitry may respond with a data packet 1300 that indicates that the merger is complete. If the platoon logic circuitry of the leader of the second platoon is not able to perform the merger, the platoon logic circuitry may respond with a data packet 1300 that indicates that the platoon merger failed. In some embodiments, the response may also include information about the failure such as a safety override, a manual override, a driver failed to respond, and/or the like. In several embodiments, the Merge Platoons 1432 task may involve instructions by the leader vehicle 1010 to a follower vehicle such as the last follower vehicle 1094 to relay a data packet 1300 or other communication to the leader of the second platoon to facilitate communications between the leader vehicles of the two platoons when the leader of the second platoon is out of the range of the wireless network interface 1022.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from a third vehicle that coordinates another fleet of vehicles of Karmoose in order to  reduce fuel consumption, improve traffic management, reduce road congestion, improve commute experience, and/or to increase safety (see at least Karmoose, para. [0003]).

As per claim 8 Matsumoto does not explicitly disclose
wherein the instructions further cause the system to perform: 
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle,
navigating the vehicle based on a signal or command from the another vehicle, the another vehicle coordinating the movement of the vehicle.
Karmoose teaches
(see at least Karmoose, para. [0074]: The platoon logic circuitry 1018 may implement a Member Manager 1448 task to, e.g., change the size of the platoon 1100 if road conditions or traffic conditions raise safety concerns about maintaining the current platoon size. For example, if the platoon 1100 is split by the change of one or more traffic lights, the platoon logic circuitry 1018 may determine to split the platoon 1100 or disband the platoon.); and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from the another vehicle, the another vehicle coordinating the movement of the vehicle (see at least Karmoose, para. [0073]: The platoon logic circuitry 1018 may implement a Change Leader 1446 task to, e.g., allow the leader vehicle 1010 to leave the platoon 1100 or to switch leader vehicles. The platoon logic circuitry 1018 of the leader vehicle 1010 may determine one or more factors such as safety conditions of the platoon 1100, traffic management issues, and trip information issues. If the platoon logic circuitry 1018 determines that the task is acceptable, the platoon logic circuitry 1018 of the leader vehicle 1010 may execute one or more lower layer tasks to perform the change and transmit new leader designations to the follower vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement 

As per claim 17 Matsumoto does not explicitly disclose
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from a third vehicle that coordinates another fleet of vehicles.
Karmoose teaches
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle (see at least Karmoose, para. [0074]: The platoon logic circuitry 1018 may implement a Member Manager 1448 task to, e.g., change the size of the platoon 1100 if road conditions or traffic conditions raise safety concerns about maintaining the current platoon size. For example, if the platoon 1100 is split by the change of one or more traffic lights, the platoon logic circuitry 1018 may determine to split the platoon 1100 or disband the platoon.); and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from a third vehicle that coordinates another fleet of vehicles (see at least Karmoose, para. [0069]: The platoon logic circuitry of the leader of the second platoon may receive a Merge Platoons 1432 task from the leader vehicle 1010 and may execute or attempt to execute the merger. The platoon logic circuitry of leader of the second platoon may act thereafter as a sub-leader of the leader vehicle 1010 or may transmit a new leader designation to the follower vehicles in the second platoon. If the platoon logic circuitry of the leader of the second platoon is able to merge the platoons, the platoon logic circuitry may respond with a data packet 1300 that indicates that the merger is complete. If the platoon logic circuitry of the leader of the second platoon is not able to perform the merger, the platoon logic circuitry may respond with a data packet 1300 that indicates that the platoon merger failed. In some embodiments, the response may also include information about the failure such as a safety override, a manual override, a driver failed to respond, and/or the like. In several embodiments, the Merge Platoons 1432 task may involve instructions by the leader vehicle 1010 to a follower vehicle such as the last follower vehicle 1094 to relay a data packet 1300 or other communication to the leader of the second platoon to facilitate communications between the leader vehicles of the two platoons when the leader of the second platoon is out of the range of the wireless network interface 1022.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of 

As per claim 18 Matsumoto does not explicitly disclose
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle,
navigating the vehicle based on a signal or command from the another vehicle, the another vehicle coordinating the movement of the vehicle.
Karmoose teaches
determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle (see at least Karmoose, para. [0074]: The platoon logic circuitry 1018 may implement a Member Manager 1448 task to, e.g., change the size of the platoon 1100 if road conditions or traffic conditions raise safety concerns about maintaining the current platoon size. For example, if the platoon 1100 is split by the change of one or more traffic lights, the platoon logic circuitry 1018 may determine to split the platoon 1100 or disband the platoon.); and 
in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from the another vehicle, the another vehicle coordinating the movement of the vehicle (see at least Karmoose, para. [0073]: The platoon logic circuitry 1018 may implement a Change Leader 1446 task to, e.g., allow the leader vehicle 1010 to leave the platoon 1100 or to switch leader vehicles. The platoon logic circuitry 1018 of the leader vehicle 1010 may determine one or more factors such as safety conditions of the platoon 1100, traffic management issues, and trip information issues. If the platoon logic circuitry 1018 determines that the task is acceptable, the platoon logic circuitry 1018 of the leader vehicle 1010 may execute one or more lower layer tasks to perform the change and transmit new leader designations to the follower vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of determining, based on a road condition or a condition of the vehicle, whether the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle; and in response to determining that the road condition or the condition of the vehicle prevents the vehicle from continuing to coordinate the movement of the another vehicle, navigating the vehicle based on a signal or command from the another vehicle, the another vehicle coordinating the movement of the vehicle of Karmoose in order to  reduce fuel .

Claims 9-10, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Sujan, in view of Aijaz, in view of CAO, further in view of US 2010/0256852A1 (“Mudalige”).
As per claim 9 Matsumoto does not explicitly disclose
wherein the coordinating a movement of the another vehicle in the fleet comprises commanding the another vehicle to conform to a formation of the fleet; and the instructions further cause the system to perform: 
detecting a signal from a third vehicle that the third vehicle intends to join the fleet; 
determining whether to permit the third vehicle to join the fleet based on a road or traffic condition; and 
in response to determining to permit the third vehicle to join the fleet, changing the formation to a new formation to accommodate the third vehicle.
Mudalige teaches
wherein the coordinating a movement of the another vehicle in the fleet comprises commanding the another vehicle to conform to a formation of the fleet; and the instructions further cause the system to perform (see at least Mudalige, para. [0087]: If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.): 
(see at least Mudalige, para. [0087]: A vehicle who is not currently a member of a formation can send a “Join Request” message to indicate that it wants to join.); 
determining whether to permit the third vehicle to join the fleet based on a road or traffic condition (see at least Mudalige, para. [0087]: If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a “Join Granted” message and the new vehicle's assigned position. If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.); and 
in response to determining to permit the third vehicle to join the fleet, changing the formation to a new formation to accommodate the third vehicle (see at least Mudalige, para. [0087]: If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of coordinating a movement the another vehicle in the fleet comprises commanding the another vehicle to conform to a formation of the fleet; and the instructions further cause the system to perform, detecting a signal from a third vehicle that the third vehicle intends to join the fleet, determining whether to permit the third vehicle to join the fleet based on a road or traffic condition and in response to determining to permit the third vehicle to join the fleet, changing the formation to a new formation to accommodate the third vehicle of Mudalige in order to employ 

As per claim 10 Matsumoto discloses
wherein the changing the formation to a new formation comprises maintaining a distance between the vehicle and the another vehicle in the new formation to be equal to a distance between the vehicle and the another vehicle in the formation (see at least Matsumoto, Fig. 4C & para. [0109]: The control device 37 of the leading vehicle 3L first determines, based on the position of each following vehicle 3F relative to the leading vehicle 3L, the number of each following vehicle 3F from the front (which represents the position of each following vehicle 3F in the platoon). Then, based on the number of each following vehicle 3F from the front, the number of lanes of the road on which the platoon is traveling, the position of the lane on which the leading vehicle 3L (and hence the following vehicles 3F as well) is traveling, and the width of each lane, the control device 37 of the leading vehicle 3L calculates a shift amount for each following vehicle 3F necessary for the formation change of the platoon. & para. [0115]: Also, each following vehicle 3F for which there is no preceding vehicle is accelerated or decelerated so as to be positioned substantially abreast of the leading vehicle 3L, and each following vehicle 3F for which there is a preceding vehicle is accelerated or decelerated such that inter-vehicle distance to the preceding vehicle is maintained (see FIG. 4C).).

As per claim 19 Matsumoto does not explicitly disclose

detecting a signal from a third vehicle that the third vehicle intends to join the fleet; 
determining whether to permit the third vehicle to join the fleet based on a road or traffic condition; and 
in response to determining to permit the third vehicle to join the fleet, changing the formation to a new formation to accommodate the third vehicle.
Mudalige teaches
wherein the coordinating a movement of the another vehicle in the fleet comprises commanding the another vehicle to conform to a formation of the fleet; and the instructions further cause the system to perform (see at least Mudalige, para. [0087]: If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.): 
detecting a signal from a third vehicle that the third vehicle intends to join the fleet (see at least Mudalige, para. [0087]: A vehicle who is not currently a member of a formation can send a “Join Request” message to indicate that it wants to join.); 
determining whether to permit the third vehicle to join the fleet based on a road or traffic condition (see at least Mudalige, para. [0087]: If there is at least one available open position, the Leader Vehicle can acknowledge the join request with a “Join Granted” message and the new vehicle's assigned position. If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.); and 
(see at least Mudalige, para. [0087]: If the Leader Vehicle is capable and willing to grow the formation, a new formation description will be broadcast before the join request acceptance message is sent to the new vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of coordinating a movement of the another vehicle in the fleet comprises commanding the another vehicle to conform to a formation of the fleet; and the instructions further cause the system to perform, detecting a signal from a third vehicle that the third vehicle intends to join the fleet, determining whether to permit the third vehicle to join the fleet based on a road or traffic condition and in response to determining to permit the third vehicle to join the fleet, changing the formation to a new formation to accommodate the third vehicle of Mudalige in order to employ vehicles that are optimized for urban setting in combination with autonomous control (see at least Mudalige, para. [0006]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of Sujan, in view of Aijaz, in view of CAO, in view of US 2020/0294385A1 (“Lowe”).
As per claim 21 Matsumoto does not explicitly disclose
wherein the features comprise type of tires, drive-train and ground clearance.
Lowe teaches
wherein the features comprise type of tires, drive-train and ground clearance (see at least Lowe, para. [0039]: The vehicle attribute information is information that specifies certain characteristics of a particular vehicle, such as vehicle model information (e.g., the make, the model, the model-year, etc. of the vehicle) and vehicle physical attribute information (e.g., the underbody clearance height, drivetrain capabilities (e.g., four-wheel drive, all-wheel drive, two-wheel drive, torque or power output), traction information, wheel/tire size, vehicle height, vehicle weight, vehicle width). The probe data includes onboard sensor data that is captured from one or more probe vehicles, which are vehicles that are identified as being those vehicles located near (e.g., within a predetermined distance from) or at an identified emergency location, or en route to an identified emergency location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of the features comprise type of tires, drive-train and ground clearance of Lowe in order to provide a responsive action to vehicles impacted or affected, or potentially impacted or affected, by the identified emergency or crisis (see at least Lowe, para. [0001]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668       
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668